Citation Nr: 0024606	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-13 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating evaluation for the 
veteran's service connected gout, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from August 1948 to August 
1968, to include a period of service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1996 rating decision of the Oakland, 
California, Regional Office (the RO) of the Department of 
Veterans Affairs (VA), which determined that the veteran's 
service- connected gout warranted an increased rating 
evaluation, from 10 percent to 20 percent.  The veteran filed 
a timely notice of disagreement with the assigned rating 
evaluation and perfected a substantive appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (the Court) held that on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.

In October 1999, the veteran testified at a hearing before 
the undersigned member of the Board at the RO.  
Unfortunately, the tape of the hearing was lost and a hearing 
transcript could not be made.  The veteran again testified at 
a hearing before the undersigned in June 2000.  A transcript 
of the hearing as been made part of the veteran's VA claims 
folder.


FINDING OF FACT

The veteran's service connected gout is manifested by pain, 
swelling and loss of range of motion upon intermittent flare-
ups.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for gout have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5017-5002 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected gout in excess of the 20 percent rating 
currently assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 
5017-5002 (1999).

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the law, VA 
regulations and other authority which is relevant to this 
claim; and then proceed to analyze the claim and render a 
decision.

Factual Background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  

Service medical records reveal that the veteran's gout 
disability was manifested during his period of active 
service.  Subsequent to service, by rating action dated in 
March 1970, based on service medical records, the veteran was 
granted entitlement to service connection for gouty 
arthritis, wherein a noncompensable evaluation was assigned 
effective as of September 1, 1968.  By rating action dated in 
June 1971, the RO determined that the veteran's gout 
disability warranted a 10 percent disability rating.

In January 1996, the veteran requested that the disability 
rating for his service connected gout disability be re-
evaluated.  In support of his claim he submitted private 
outpatient treatment records from A. G., M.D., dated from 
July 1994 to February 1995.  The records revealed that the 
veteran was treated for symptoms of stiffness and swelling of 
the left knee with noted history of Baker's cyst.  X-ray 
findings were consistent with an impression of pseudogout.

Private hospital treatment records from the Community 
Hospital of Monterey Peninsula dated from December 1995 to 
January 1996 reveal that the veteran underwent a total left 
knee replacement.  The report of surgery revealed an 
assessment of end stage osteoarthritis of the medial 
compartment of the left knee.

A review of the record reveals that the veteran underwent a 
VA compensation and pension examination in October 1996.  The 
veteran reported a long history of gout and that it currently 
affected his ankles, left knee and left elbow.  He described 
intermittent pain in the right ankle, but that he could 
usually walk three to four miles a day on the right ankle.  
He indicated that the pain usually began as a dull ache and 
stiffness, at which time he would take colchicine with 
resultant abortion of the full attacks.  He noted that he 
never noticed the joint becoming red, hot, swollen, tender or 
erythematous.  He denied any popping, locking or giving way 
of the right ankle, but there was a chronic mild, dull, pain 
centered in the ankle that did not prevent his from his three 
or four mile walks.  The veteran also described similar 
symptoms of discomfort in the left ankle.  He reported dull, 
achy pain, which did not prevent him from participating in 
activities, but that he had occasional exacerbations after 
extended physical activity which required colchicine.  He 
noted that he had several episodes per year in both ankles.

The veteran indicated that he had no pain in his elbow other 
than exacerbations that would occur several times per year.  
He denied any loss of function, snapping, popping, giving 
way, locking, swelling, erythema, or tenderness of the left 
elbow.  The veteran reported several attacks of the left 
knee, which were successfully aborted with colchicine.  He 
indicated that the knee never became erythematous, swollen or 
tender.  He suggested that his total knee replacement of 
December 1995 was secondary to his gout disability.  He 
indicated that he had a loss of range of motion to where he 
could not squat or bend his knee more than approximately 90 
degrees.  He stated that his knee would ache occasionally 
after walking for a long period of time, but that he could 
walk three to four miles without discomfort.  He denied 
locking, snapping, or giving out.  He indicated that he would 
take colchicine at first signs of flare-up.

Physical examination of the ankles revealed that they were 
normal to inspection and palpation with no erythema, swelling 
or tenderness.  Inversion and eversion were full and normal 
without pain and limitation.  Dorsiflexion was zero to 10 
degrees in the right ankle and zero to 20 degrees in the left 
ankle.  Plantar flexion was zero to 40 degrees in the right 
ankle and zero to 45 degrees in the left ankle.  Skin was 
intact and there was no effusion.  Examination of the left 
elbow was normal to inspection and palpation, with no areas 
of swelling, erythema or tenderness.  Range of motion was 
full and normal, including flexion, extension, pronation, and 
supination without pain or limitation.  Examination of the 
left knee showed increased bony prominence throughout.  There 
was no medial or lateral joint line tenderness, no obvious 
ligamentous laxity, and no medial or lateral collateral 
ligamentous laxity.  Range of motion was restricted from zero 
to 80 degrees and there was no area of swelling, erythema or 
tenderness in the knee.  The impression was status post total 
knee replacement of the left knee; pseudogout of the right 
and left ankles, without residual; and pseudogout of the left 
elbow, without residual.  The examiner concluded that it was 
highly unlikely that the veteran had gout given his clinical 
scenario and that the diagnosis of pseudogout appeared more 
likely.

A VA outpatient treatment record dated in February 1997 
reveals that the veteran reported that his left knee did not 
flex and that it was painful when he performed certain 
maneuvers.  He indicated that since his total left knee 
replacement, he had been experiencing a feeling of numbness 
from the left knee down.  He also reported cramps in his 
calves, especially when he would go up past the sixth floor 
in his hotel.  He denied any right leg numbness or tingling.  
Physical examination revealed that strength testing in the 
left leg was normal including the feet, except for some 
weakness of flexion at the knee which might have been due to 
pain.  Sensory examination showed decreased pin prick over 
the entire left leg from the calf down, mainly over the 
superficial peroneal nerve distribution.  Left knee jerk was 
absent, the right was 1/4,  and the ankle jerks were absent.  
Vibration sense was decreased at both toes and ankles 
slightly, a little bit worse on the left.  The impression was 
(1) left leg numbness following knee surgery which was 
probably secondary to a mild sensory neuropathy, or it could 
also be part of a diabetic neuropathy that is asymmetric; in 
any event, it was purely sensory, did not cause significant 
weakness, and was not progressive; the main problem in the 
left leg was decreased range of motion of the left knee; and 
(2) diabetes, gout and memory loss.  The examiner concluded 
that no treatment would be recommended for the left leg 
numbness.

A VA outpatient treatment record dated in April 1997 shows 
that the veteran reported right knee pain pursuant to 
experiencing a "pop" and feeling like he twisted his knee.  
The assessment was right knee pain.  The veteran was said to 
have known degenerative joint disease and his symptoms were 
most consistent with a meniscal injury.

A VA outpatient treatment record dated in May 1997 shows that 
the veteran had resolved right knee pain, decreased range of 
motion of the left knee and mild shoulder pain.

A VA outpatient treatment record dated in June 1997 shows 
that the numbness which the veteran had had been experiencing 
in his left foot was probably due to minor damage to the 
sensory branch of the sciatic nerve near the knee, since it 
had become manifested suddenly after the surgery.  There did 
not appear to be any motor loss or progression of symptoms.  
The examiner commented that the symptoms were nonprogressive, 
nonpainful, and that he doubted they would improve.

A VA outpatient treatment record dated in August 1997 shows 
that the numbness which the veteran had had been experiencing 
in his left leg had not changed and that the veteran had also 
had chronic left knee problems which only bothered him when 
he squatted down.  Examination revealed normal leg strength 
and symmetrical reflexes.  The impression was sensory 
neuropathy of the left leg which was stable.  The examiner 
commented that he was not sure whether this was due to 
surgery or diabetes, but that it was not causing any major 
problems.

The veteran underwent a VA examination in February 1998.  The 
veteran reported more frequent migratory joint pains which 
did not appear disabling.  Physical examination revealed that 
there were no joint effusions, swelling, warmth, or 
hyperemia, and there were no trophi anywhere.  The examiner 
commented that the presence of extensive chondrocalcinosis 
raised the possibility of pseudogout, but that the absence of 
elevations of uric acid casted doubt upon the previous 
diagnosis of gout.  The examiner concluded that he was unable 
to support a diagnosis of gout, but that he was not, however, 
a rheumatologist.   He indicated that the finding of uric 
acid crystals in joint aspirations or in aspiration of tophi 
or elevated uric acid serum levels would make a gout 
diagnosis certain.

The veteran underwent a VA examination March 1999.  He 
reported substantial fear of developing acute gouty episodes 
and, therefore, had become quite cautious in the way he would 
move.  Since he believed that any sudden or abnormal joint 
motion would precipitate an attack, he restricted his motions 
so as to not precipitate any attack.  He did indicate, 
however, that he continued to do all of his activities of 
daily living, instrumental activities of daily living, 
housework and gardening without difficulty.  He also 
indicated that up until the previous Christmas, he would ride 
a stationary bicycle for exercise up to seven or eight miles 
per day.  It was indicated that he had not performed this 
activity recently for unclear reasons.  The veteran also 
reported that aggressive physical therapy on his left knee 
was successful in recovering full range of motion and that he 
reported little or no pain, swelling, or stiffness in the 
left knee.  He noted that his right shoulder is pain-free at 
the present time, but that his left shoulder exhibits pain 
and limitation of motion.

Physical examination revealed a normal gait and stance, and 
that the veteran moved freely.  Musculoskeletal examination 
demonstrated no synovitis in any joint, no subcutaneous tophi 
appreciated, and strength, speed and endurance of all motions 
were within normal limits.  Range of motion of the wrists 
exhibited 60 degrees of dorsiflexion bilaterally, with 60 
degrees of right palmar flexion and 50 degrees of left palmar 
flexion.  Both wrists were nontender to palpation.  

Range of motion of the elbows was from zero to 125 degrees 
bilaterally, with a 5 degree flexion contracture at the left 
elbow.  Both elbows were nontender and normal to palpation.

Range of motion of the right shoulder revealed forward 
flexion of 130 degrees, abduction to 120 degrees, external 
rotation to 30 degrees and internal rotation to 90 degrees.  
There was no tenderness to palpation over the right biceps 
tendon or subacromial space.

Range of motion of the left shoulder revealed forward flexion 
of 115 degrees, abduction to 100 degrees, external rotation 
to 30 degrees, with mild pain at the limit of abduction, and 
internal rotation to 90 degrees.  There was minimal 
tenderness over the left biceps tendon, but no tenderness 
over the subacromial region.

Range of motion of the neck demonstrated full flexion and 
extension of the head to -60 degrees; lateral rotation to 90 
degrees bilaterally, lateral flexion to 60 degrees to the 
left and 15 degrees to the right.  There were no spinal 
percussion tenderness or fibromyalgia tender points 
appreciated.

Range of motion of the hips showed flexion to 120 degrees, 
internal rotation to 40 degrees, and external rotation to 20 
degrees, bilaterally, which were accomplished without pain.

Range of motion of the right knee showed 100 degrees of 
flexion, with a 5 degree flexion contracture.  There was 
crepitus with range of motion of the right knee, but there 
was no local erythema, warmth, joint effusion, bulge sign, 
tenderness, Baker cyst, or medial or collateral ligament 
instability.  Range of motion of the left knee showed 100 
degrees of flexion, with a 10 degree flexion contracture.  
There was minimal crepitus with range of motion of the left 
knee, but there was no local erythema, warmth, or tenderness.  
The muscle mass of the left lower leg was slightly less in 
bulk than the muscle mass of the right lower leg.

Range of motion of the ankles showed 30 degrees of 
dorsiflexion and 45 degrees of plantar flexion, bilaterally.  
The ankles were cool, and without erythema, were nontender to 
palpation, and demonstrated no synovitis.

The toes were without inflammation.  There was mild 
tenderness over the left first metatarsal phalangeal joint, 
but no swelling, erythema, or redness was present.

The examiner indicated that the veteran had several 
musculoskeletal conditions, including probable gout, 
chondrocalcinosis, osteoarthritis, and bilateral shoulder 
tendinitis, one of which had undergone operative repair.  It 
was indicated that it was not possible from the veteran's 
description of his most bothersome joint symptoms, those 
being the incipient presumed gout attacks in his right knee 
and bilateral ankles to distinguish whether they were due to 
acute gout or acute pseudogout.  There was radiographic 
evidence of chondrocalcinosis in the knees and ankles, which 
could certainly have accounted for the veteran's symptoms at 
these sites.  The examiner indicated that the only way to 
know definitely what was causing the recurrent episodes of 
joint pain would be to obtain synovial fluid during an 
attack.  The examiner noted that it would be unlikely for 
acute pseudogout to affect the first metatarsophalangeal 
joint, and this joint, if it was affected with pain, 
swelling, and erythema as the veteran states, would most 
likely represent gouty arthritis.  The joint, however, was 
also said to be commonly affected by osteoarthritis, so the 
examiner indicated that a determination must be made as to 
whether the pain the veteran experienced at the joints 
represents an inflammatory process or simply a mechanical 
process.

The examiner also set forth that in speaking with the 
veteran, it was clear that the veteran believed that most, if 
not all, of his musculoskeletal complaints were due to gout.  
He indicated that the veteran believed that gout can account 
for all of his musculoskeletal problems, and that no other 
musculoskeletal problems could coexist with gout or 
supervene.  He was said to use as his rationale the response 
of his symptoms to colchicine.  However, the examiner 
concluded that it was well-known and equally likely that many 
of the incipient attacks were related to pseudogout as to 
gout, and that attacks of pseudogout would be as likely, or 
more responsive, to treatment with colchicine than would 
attacks of gout.  The examiner indicated that it was also 
quite likely that a component of the musculoskeletal 
complaints were due to osteoarthritis, which was present in 
the both knees.  It was noted that because osteoarthritis can 
also "flare" leading to episodes of increased joint pain, 
swelling, warmth and erythema, it was not necessarily gout, 
but osteoarthritis that represents the episodes of flare-up 
experienced by the veteran.

The examiner concluded that based upon the examination, and 
in discussion of his activities of daily living and exercise 
tolerance, it did not appear that the veteran was 
substantially impacted by his problem.  It was indicated that 
it was of concern to the veteran because he was fearful of 
developing full-blown gout attacks.  However, he was said to 
have found an effective treatment and had aborted the 
occurrence of full-blown attacks with the use of prophylactic 
colchicine.  The veteran was said to be able to maintain his 
activities of daily living, run errands and exercise without 
difficulty.

During his June 2000 testimony before the undersigned Board 
Member, the veteran stated that he experiences symptoms 
associated with his gout on a daily basis.  He indicated that 
he experiences stiffness in the neck, arms, hands, one knee, 
both ankles, and sometimes the toes.  He described 
exacerbated attacks of gout as painful, with swelling and 
heat of the affected area.  He  indicated that he experienced 
exacerbated attacks approximately once every month and a 
half, but that he is usually able to abort the exacerbation 
by taking medication.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a); 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41(1999), which require the evaluation of the complete 
medical history of the veteran's condition.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The VA rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history. 38 
C.F.R. § 4.1 (1999).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco, 7 Vet. App. at 58.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

The veteran's gout is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5017.  Pursuant to 
Diagnostic Code 5017, gout is evaluated analogous to the 
rating criteria of Diagnostic Code 5002, which pertains to 
rheumatoid arthritis.  Pursuant to Diagnostic Code 5002, 
rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating is evaluated as 100 percent 
disabling. When there is less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year are evaluated as 40 
percent disabling.  One or two exacerbations a year in a 
well-established diagnosis are evaluated as 20 percent 
disabling.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (1999).

The evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof:

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for gout is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service connected gout is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with comprehensive, contemporaneous examinations and 
a full opportunity to present evidence and argument in 
support of this claim.  

It appears from the medical evidence and the veteran's 
testimony that his service-connected gout is subject to 
periods of exacerbation.  The Board is cognizant that the 
Court of Appeals for Veterans Claims has held that when a 
disorder is subject to fluctuations, VA's duty to assist 
includes an adequate examination conducted during an active 
stage of the disorder.  See Ardison v. Brown, 6 Vet. App 405 
(1994). However, in this case, the evidence indicates that 
the exacerbations are unpredictable, or relatively short 
duration (days rather than months) and are essentially 
controlled by medications.  A remand for an examination at 
such time would be impractical and would not add to the 
information already of record.  See Voerth v. West, 13 Vet. 
App. 117 (1999). 

The Board is aware of no other existing evidence pertinent to 
this issue which has not been obtained, and the veteran has 
identified none.  Accordingly, the Board concludes that VA's 
statutory duty to assist the veteran has been fulfilled in 
this case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

As indicated hereinabove, the veteran's service connected 
gout is currently rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5017, which would be 
consistent with findings of one or two exacerbations a year 
in a well-established diagnosis.  In order for the next 
highest rating, 40 percent, to be assigned the evidence must 
demonstrate or approximate a disability which is manifested 
by symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.

The Board initially concludes that the veteran's disability 
is consistent with the application of Diagnostic Codes 5017-
5002.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In applying the law to the existing facts, the Board finds 
the objective medical evidence does not demonstrate that the 
veteran has gout symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  Review of the record reveals that upon 
examination in February 1998, there were no joint effusions, 
swelling, warmth, or hyperemia, and there were no trophi 
anywhere. The veteran indicated that his migratory joint pain 
did not appear disabling.  Further, the examiner raised the 
possibility that it was pseudogout, and not gout, which 
resulted in the veteran's symptomatology.

In addition to the possibility of pseudogout, the most recent 
March 1999 VA examination established the possibility that 
the veteran's joint symptoms could be the result of 
osteoarthritis of the joints which was shown to be present.  
Nevertheless, the examiner concluded that the veteran's gout 
disability did not appear to substantially impact the 
veteran's activities of daily living.  As set forth above, it 
was indicated that his gout disability was of concern to the 
veteran because he was fearful of developing full-blown gout 
attacks, but that he was said to have found an effective 
treatment and had been able to successfully prevent or abort 
the occurrence of full-blown attacks with the use of 
colchicine at the first sign of onset.  The veteran was said 
to be able to maintain his activities of daily living, 
including running errands and exercising without difficulty.  
Furthermore, the veteran testified that he experienced 
exacerbated attacks approximately once every month and a 
half, but that he was usually able to abort the exacerbation 
by taking medication.  

In essence, the medical evidence of record demonstrates that, 
in addition to his service-connected gout, the veteran 
suffers from a variety of other musculoskeletal disorders, to 
include pseudogout, osteoarthritis and tendonitis, as well as 
neurological problems.  See, in particular, the very detailed 
discussion of the March 1999 VA examiner.  The examiner made 
the point that although the veteran may have attributed all 
of his joint problems to his service-connected gout, there 
were other explanations for many of his symptoms.  The 
examiner concluded that gout, alone, did not substantially 
impact the problem.  The examiner further indicated that the 
veteran could forestall attacks of gout by taking his 
medication.  The veteran's hearing testimony in essence 
verified this observation.   

The Board of course had taken into account the veteran's 
statements concerning the cause of his joint problems.  While 
as a lay person without medical training he is competent to 
describe his symptomatology, he is not competent to render a 
medical opinion concerning the disease process or processes 
which cause such symptoms.  See  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board accordingly places greater weight on 
the report of the March 1999 VA examination, which a noted 
above attributes most of the veteran's complaints to other, 
non service-connected causes.
 
The Board has also considered the possibility of a rating for 
chronic residuals of gout such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  However, the most recent examination of the 
veteran's musculoskeletal system demonstrated that there was 
no additional loss of range of motion because of impaired 
endurance, weakness, or incoordination.  Examination of the 
veteran's wrists, elbows, shoulders, neck, hips, knees, 
ankles and toes did not reveal impaired range of motion that 
would warrant a compensable evaluation as a result of 
limitation of motion or ankylosis.  The medical evidence with 
regard to limitation of motion supports the examiners' 
conclusions as to the rather small impact of the chronic 
residuals of gout on the veteran's ability to function in his 
daily activities.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 20 percent evaluation under Diagnostic Code 
5017 and Diagnostic Code 5002.  These diagnostic codes 
contemplate limitation of motion.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  As 
set forth above, the evidence shows that the veteran's 
musculoskeletal system did not reveal impaired range of 
motion that would warrant a compensable evaluation as a 
result of limitation of motion or ankylosis.  Thus, the Board 
finds that the record establishes the veteran's gout does not 
cause additional functional impairment due to pain on use so 
as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board concludes that a rating greater than the currently 
assigned 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 
5017-5002 would not be appropriate.  Specifically, there is 
no evidence of greater than one or two exacerbations of gout 
a year.  Although the Board realizes that the veteran is 
understandably concerned concerning impending attacks of 
gout, the fact is that he can anticipate such attacks and 
limit their severity by the use of prescribed medication.  
The Board finds that the preponderance of the objective 
medical evidence of record, which has been described in 
detail above, is against finding that the veteran's gout 
disability is manifested by examination findings or 
incapacitating exacerbations occurring three or more times a 
year so as to warrant a disability rating in excess of 20 
percent.

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service connected gout disability, 
for the reasons and bases described above.  The preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of 20 percent for the service 
connected gout disability, thus the benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to a rating evaluation in excess of 20 percent 
for gout is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

